Exhibit 10.23
RESTRICTED STOCK UNIT AGREEMENT
BELL MICROPRODUCTS, INC.
1998 STOCK PLAN
(AS AMENDED AND RESTATED THROUGH APRIL 30, 2002)
     THIS AGREEMENT is made effective as of
                                         by and between Bell Microproducts, Inc.
a California corporation (the “Company”), and
                                         (the “Service Provider”).
     WITNESSETH:
     WHEREAS, Service Provider is, on the date hereof, a Service Provider of the
Company, as such term is defined in the Plan; and
     WHEREAS, the Company wishes to grant a Restricted Stock Unit Award to
Service Provider which will permit the Service Provider to acquire shares of the
Company’s Common Stock pursuant to the Company’s 1998 Stock Award Plan (the
“Plan”); and
     WHEREAS, the Administrator of the Plan has authorized the grant of a
Restricted Stock Unit Award to Service Provider;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:
     1. Notice of Grant of Restricted Stock Unit Award. The Company hereby
grants to Service Provider on the date set forth above (the “Date of Award”) a
Restricted Stock Unit Award (the “Award”) for                      (        ,
        ) Restricted Stock Units on the terms and conditions set forth herein,
which shares are subject to adjustment pursuant to Section 14(a) of the Plan.
Service Provider shall not be entitled to vote any shares of stock which may be
acquired through the Restricted Stock Units, shall not receive any dividends
attributable to such shares, and shall not have any other rights as a
shareholder with respect to such shares until the risks of forfeiture described
in Section 2 have lapsed.
     2. Vesting of Restricted Stock. Except as otherwise provided in Section 4,
the Restricted Stock Units subject to this Award shall remain forfeitable until
the risks of forfeiture lapse according to the following vesting schedule:

 



--------------------------------------------------------------------------------



 



          Vesting Date   Cumulative Percentage of Units Vested  
First Anniversary of Date of Award
    25 %
Second Anniversary of Date of Award
    50 %
Third Anniversary of Date of Award
    75 %
Fourth Anniversary of Date of Award
    100 %

If Service Provider’s employment or other service relationship with the Company
or any Subsidiary terminates at any time prior to a Vesting Date for any reason,
including but not limited to Service Provider’s voluntary resignation, death,
disability or termination by the Company, Service Provider shall immediately
forfeit all Restricted Stock Units subject to this Award which have not yet
vested and for which the risks of forfeiture have not lapsed. As the risks of
forfeiture on Restricted Stock Units lapse, the Company shall cause to be issued
one or more stock certificates representing shares of Common Stock in Service
Provider’s name and shall deliver such certificates to the Service Provider in
satisfaction of the Restricted Stock Units.
     3. General Provisions.
          a. Employment. This Agreement shall not confer on Service Provider any
right with respect to continuance of employment or other relationship with the
Company or any Subsidiary, nor will it interfere in any way with the right of
the Company or any Subsidiary to terminate such employment or relationship.
          b. Securities Law Compliance. Service Provider shall not transfer or
otherwise dispose of the shares of Stock received pursuant to this Award until
such time as the Company shall have determined that such transfer or other
disposition will not violate any state or federal securities or other laws.
Service Provider may be required by the Company, as a condition of the
effectiveness of this Award, to agree in writing that all Stock received
pursuant to this Award shall be held, until such time that such Stock is
registered and freely tradable under applicable state and federal securities
laws, for Service Provider’s own account without a view to any further
distribution thereof, that the certificates for such shares shall bear an
appropriate legend to that effect, and that such shares will not be transferred
or disposed of except in compliance with applicable state and federal securities
laws.
          c. Mergers, Recapitalizations, Stock Splits, Etc. Pursuant and subject
to Section 14 of the Plan, certain changes in the number or character of the
shares of Stock of the Company (through sale, merger, liquidation,
recapitalization, stock split, stock dividend, or otherwise) shall result in an
adjustment, reduction, or enlargement, as appropriate, in the number of
Restricted Stock Units subject to this Award. Any additional Restricted Stock
Units that are credited pursuant to such adjustment shall be subject to the same
restrictions as are applicable to the Restricted Stock Units with respect to
which the adjustment relates.

2



--------------------------------------------------------------------------------



 



          d. Shares Reserved. The Company shall at all times during the term of
this Award reserve and keep available such number of shares of Common Stock as
will be sufficient to satisfy the requirements of this Agreement.
          e. Withholding Taxes. In order to permit the Company to comply with
all applicable federal or state income tax laws or regulations, the Company may
take such action as it deems appropriate to insure that, if necessary, all
applicable federal or state payroll, income or other taxes are withheld from any
amounts payable by the Company to Service Provider. If the Company is unable to
withhold such federal and state taxes, for whatever reason, Service Provider
hereby agrees to pay to the Company an amount equal to the amount the Company
would otherwise be required to withhold under federal or state law prior to the
transfer of any certificates for the shares of Stock in satisfaction of the
Restricted Stock Units subject to this Award. Service Provider may, subject to
the approval and discretion of the Administrator, or such other administrative
rules it may deem advisable, elect to have all or a portion of such tax
withholding obligations satisfied by delivering shares of the Company’s Common
Stock having a fair market value, as of the date the amount of tax to be
withheld is determined under applicable tax law, equal to such obligations.
          f. Scope of Agreement. The terms of the Plan and this Agreement shall
bind and inure to the benefit of the Company and its successors and assigns and
of Service Provider and any successor or successors of Service Provider.
          g. 1998 Stock Plan. The Restricted Stock Unit Award evidenced by this
Agreement is granted pursuant to the Plan, a copy of which Plan has been made
available to Service Provider and is hereby incorporated into this Agreement.
This Agreement is subject to and in all respects limited and conditioned as
provided in the Plan. All defined terms of the Plan shall have the same meaning
when used in this Agreement. The Plan governs this Restricted Stock Award and,
in the event of any questions as to the construction of this Agreement or in the
event of a conflict between the Plan and this Agreement, the Plan shall govern,
except as the Plan otherwise provides.
     4. Severability. In the event that any provision of this Agreement is held
invalid by a court of competent jurisdiction, the remaining provisions shall
nonetheless be enforceable according to their terms. Any provision held
overbroad as written shall be deemed amended to narrow its application to the
extent necessary to make the provision enforceable under applicable law, and
shall be enforced as amended.

3



--------------------------------------------------------------------------------



 



     ACCORDINGLY, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

            BELL MICROPRODUCTS, INC.
      By:           Title: Director, Human Resources                OPTIONEE:
            Signature              Print Name     

4